UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Latin America Equity Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 13 Performance Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 40 Tax Information 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 13 through 14 for more complete performance information. DWS Latin America Equity Fund returned -0.49% during the annual period ending October 31, 2013, outperforming the -2.66% return of its benchmark, the Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index, and the -2.76% average return of the funds in its Morningstar peer group, Latin America Stock Funds. The fund has outpaced both its benchmark and peer group in the three-year interval ended October 31, 2013. Investment Strategy Although the fund may invest in any Latin American country, it expects to invest primarily in common stocks of established companies in Argentina, Brazil, Chile, Colombia, Mexico, Panama and Peru. In choosing securities, we generally look for individual companies that have a history of above-average growth, strong competitive positioning, attractive prices relative to potential growth, sound financial strength and effective management, among other factors. We also generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. Finally, when conducting our analysis of regional themes, we seek to identify potential stocks that may benefit from significant social, economic, industrial and demographic changes. Stocks in Latin America lagged the broader global equity markets by a substantial margin during the past year. The -2.66% return of the benchmark compares with a gain of 25.77% for the developed-market equities, as gauged by the MSCI World Index. The primary factor weighing on the region's returns was the decline in economic growth expectations for the emerging markets in general, and Latin America in particular. Analysts were calling for 3.5% growth for Mexico's economy coming into 2013, but it now appears that the country's growth is more likely to be near 1.5%. In Brazil, the economy is on track for growth of 2.3-2.5% in 2013 — below the 3.5% consensus analyst estimate that was in place at the beginning of the year. This slower-than-expected growth caused investors to seek greener pastures in the developed markets, where growth expectations — while modest — are nonetheless headed in a positive direction. Regional market performance was also pressured by the declining value in Latin American currencies relative to the U.S. dollar. The concern that the U.S. Federal Reserve Board (the Fed) could "taper" its stimulative quantitative easing policy led to disruptions across the financial markets as investors exited higher-risk assets. The emerging markets were particularly vulnerable since countries that depend on foreign capital to fund their current account deficits — such as Brazil — saw their currencies hit particularly hard once investors began moving their cash to safer havens. This downturn compounded the already weak return of the region's equity markets. While the Latin markets underperformed during the period, our bottom-up research process continues to identify a wealth of individual companies that are poised to capitalize on the positive long-term changes that are unfolding in the region. We believe this stock-by-stock approach — rather than a passive, index-driven strategy — is essential to unearthing companies with the most attractive organic growth opportunities. Fund Performance The value of this active approach was evident in our strong relative performance during the past year. We generated the best results in the materials sector, where we benefited from holding a below-benchmark weighting through the first nine months of the period. This positioning wasn't based on a top-down view, but rather on what we saw as the lack of attractive stock-specific opportunities in the sector. Our underweight in this group, which lagged, was a positive for the fund's return in this time. Late in the summer, however, we began to see more attractive earnings potential from the materials sector once the weakness in the region's currencies made their products less expensive to overseas buyers. We therefore elected to sell some of our positions in consumer stocks and rotate the proceeds into materials producers, such as the steel companies Companhia Siderurgica Nacional SA and Gerdau SA*. These stocks indeed rebounded strongly late in the final two to three months of the period, and they finished as two of the top contributors to fund performance. * Not held in the portfolio as of October 31, 2013. Similarly, our decision to move from an underweight to an overweight in Petroleo Brasileiro SA ("Petrobras") during the second half of the period proved helpful to returns. The company's shares had lagged due to the energy-pricing policies of the Brazilian government, but a favorable change to this pricing structure boosted the company's earnings outlook. The stock indeed rebounded, and it proved to be one of our top contributors in the annual period. "We believe a stock-by-stock approach — rather than a passive, index-driven strategy — is essential to unearthing companies with the most attractive organic growth opportunities." Another key contributor to performance was our overweight position in the Panamanian airline Copa Holdings SA,* which delivered a strong gain despite the weak overall market environment. The stock was boosted by the combination of lower input costs and rising sales, which enabled it to deliver earnings that exceeded expectations. * Not held in the portfolio as of October 31, 2013. Keeping in mind that the fund's sector and country weightings were a residual impact of our individual stock picks, our performance was helped by underweight positions in the telecommunications and utilities sectors, both of which underperformed. We avoided companies in these sectors on the belief that the adverse regulatory environment would inhibit earnings, and this indeed proved to be the case during the past year. Two elements of our broader positioning weighed on returns: an underweight in Mexico, which outperformed, and overweights in Brazil and Peru, which lagged. In addition, we held an overweight in the underperforming consumer discretionary sector for the majority of the year. Fortunately, we were able to make up for this headwind on the strength of our individual stock selection. While our stock selection was positive overall, we did have some misses in the period. Our largest individual detractor was the Brazilian home-building stock Gafisa SA. We own the stock on the belief that the company is in the midst of executing a turnaround, yet its valuation is at a depressed level that indicates investors' lack of faith in its ability to do so. We disagreed, and we therefore elected to add to the position in the second half of the period. In the past year, however, this position detracted from performance. Our return was also pressured by our positions in two retailers that remained fundamentally sound but that underperformed due to the weak economic environment overall: the Brazilian retail chain Lojas Americanas SA and Inretail Peru Corp., an operator of supermarkets, stores and malls. Outlook and Positioning We hold a cautiously optimistic view on the outlook for stocks in Latin America, as the underperformance of the past year has made valuations attractive both on an absolute basis and relative to the developed world markets. We have found Brazil, in particular, to be a source of interesting value opportunities. The market has been hit by currency weakness, concerns about slower growth and public protests, but we believe these issues have been become fully reflected in valuations. Also, despite the recent market weakness, we remain mindful of the fact Brazil is today the seventh-largest economy in the world and — according to the International Monetary Fund — is on track for average annual growth of 3.5% to 4% per year between 2012 and 2017, which still compares very favorably against the United States or Europe. Mexico's market is less attractive from a valuation standpoint, which is the basis for our underweight in the country. Still, news out of Mexico has been positive. Reforms, which investors have long anticipated, are finally coming to fruition with regard to energy, labor, education and tax policy. We believe these changes represent a long-term tailwind for the economy. In the short term, however, weaker-than-expected economic growth has led to disappointing earnings, which, in turn, translates to elevated valuations. We therefore maintained an underweight in Mexico throughout the year. We continued to like the outlook for Peru and Colombia, but we haven't increased our weightings in these countries since the small size of their markets prevents investment by foreign institutional investors. We maintained an underweight in Chile on the basis of the country's unfavorable political climate, but we remain on the lookout for opportunities given the country's robust growth. While the past year was a challenging time for stocks in Latin America, we think the combination of reasonable valuations and potential positive catalysts — such as Brazil's elections and the reforms occurring in Mexico — create the potential for the region to close its performance gap relative to the rest of the world. Further, we believe an environment of more balanced global growth, highlighted by the recovery in Europe, will work to the benefit of Latin America's exporters. We continue to employ a disciplined, bottom-up approach. The vast majority of our team is based in São Paulo, Brazil, which enables us to conduct on-the-ground research for the companies we hold in the portfolio. We use this research-based style to construct a concentrated portfolio of our "best ideas," rather than employing a passive, index-based style. We believe this approach will enable us to take advantage of the numerous individual-company opportunities throughout this dynamic region. Ten Largest Equity Holdings at October 31, 2013 (53.3% of Net Assets) Country Percent 1. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 8.8% 2. BRF SA Food processor Brazil 7.1% 3. BB Seguridade Participacoes SA Acts as a holding company investing in insurance companies and as an insurance broker Brazil 6.1% 4. Anheuser-Busch InBev NV Manufactures beer Belgium 5.5% 5. Itau Unibanco Holding SA Provider of banking services Brazil 5.2% 6. Companhia Brasileira de Distribuicao Grupo Pao de Acucar Operator in the food and non-food retail businesses Brazil 4.6% 7. Companhia de Bebidas das Americas Produces beer, soft drinks, teas, mineral water and sports drinks Brazil 4.3% 8. Companhia Siderurgica Nacional SA Manufactures iron and steel Brazil 4.3% 9. Lojas Americanas SA Operates a chain of retail stores Brazil 3.8% 10. Banco Bradesco SA Provider of banking services Brazil 3.6% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 15. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Portfolio Management Team Luiz Ribeiro, CFA, Director Lead Portfolio Manager of the fund. Joined the fund in 2013. — Senior Equities Portfolio Manager: São Paulo. — Joined Deutsche Asset & Wealth Management in 2012 with 18 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Luiz served as the Head of Latin America — Internal Equities at the Abu Dhabi Investment Authority. Previously, he served as a Senior Portfolio Manager at HSBC Bank. Prior to HSBC Bank, Luiz worked as an Investment Officer at IFC — World Bank and as an Analyst and then as a Senior Portfolio Manager at ABN AMRO Bank. He began his investment career as a Trader at Dibran DTVM Ltda. — BA in Business Administration from University of São Paulo (USP); MBA in Finance from Brazilian Institute of Capital Markets (IBMEC); CFA Charterholder. Danilo Pereira, Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Portfolio Manager and Equities Analyst: São Paulo. — Joined Deutsche Asset & Wealth Management in 2012 with 12 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Danilo was the Deputy Head of Latin America — Internal Equities at Abu Dhabi Investment Authority. Previously, he served as a Senior Latin American Analyst at BNP Paribas Investment Partners, Senior Analyst and Co-manager at Equitas Investimentos and as a Portfolio Manager at Bradesco Asset Management. Danilo began his investment career as a Latin American Analyst at ABN Amro Asset Management. — BA in Business from Fundacao Getulio Vargas. Thomas U. Petschnigg, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2013. — Latin America Portfolio Manager: Frankfurt. — Joined Deutsche Asset & Wealth Management in 2006 with 6 years of industry experience at Goldman Sachs Asset Management (GSAM), where he was responsible for GSAM's consultant business in Germany. During this time he also contributed as an author to various professional journals and textbooks. Prior to his current role, Thomas served as a Global Equity Portfolio Manager; he transferred to the Latin America Equities Team in April 2010. — Master's Degree in Business Administration ("Diplom-Kaufmann") from the European Business School in Oestrich-Winkel with exchanges at the University of California Berkeley and the Ecole Supérieure de Commerce Dijon. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market-capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Latin America Stock Funds category consists of funds with at least 75% of stocks invested in Latin America. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -0.49% 11.68% 14.07% Adjusted for the Maximum Sales Charge (max 5.75% load) -6.21% 10.37% 13.39% MSCI EM Latin America Index† -2.66% 12.91% 16.96% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.25% 10.79% 13.14% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -3.54% 10.67% 13.14% MSCI EM Latin America Index† -2.66% 12.91% 16.96% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -1.24% 10.79% 13.16% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -1.24% 10.79% 13.16% MSCI EM Latin America Index† -2.66% 12.91% 16.96% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -0.23% 12.01% 14.37% MSCI EM Latin America Index† -2.66% 12.91% 16.96% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.79%, 2.58%, 2.55% and 1.48% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class B Class C Class S Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Capital Gain Distributions, Twelve Months $ Investment Portfolio as of October 31, 2013 Shares Value ($) Equity Securities 99.6% Argentina 3.0% BBVA Banco Frances SA (ADR)* Grupo Clarin SA "B", (GDR) (REG S)* Grupo Financiero Galicia SA (ADR) (a) YPF SA (ADR) (Cost $14,208,498) Belgium 5.5% Anheuser-Busch InBev NV (ADR) (Cost $22,977,576) Brazil 63.1% Banco Bradesco SA (ADR) (a) Banco Bradesco SA (Preferred) Banco do Brasil SA Banco Santander Brasil SA (Units) BB Seguridade Participacoes SA Brasil Pharma SA* Braskem SA "A" (Preferred)* 52 BRF SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Bebidas das Americas (Preferred) Companhia Siderurgica Nacional SA Gafisa SA* Itau Unibanco Holding SA (Preferred) Itausa — Investimentos Itau SA (Preferred) Lojas Americanas SA (Preferred) Petroleo Brasileiro SA Petroleo Brasileiro SA (Preferred) Raia Drogasil SA Telefonica Brasil SA (Preferred) Tim Participacoes SA (Cost $261,878,567) Chile 4.2% Banco de Chile Banco Santander Chile (ADR) CFR Pharmaceuticals SA Corpbanca SA Corpbanca SA (ADR) (Cost $19,451,723) Colombia 3.3% Almacenes Exito SA Ecopetrol SA Grupo de Inversiones Suramericana SA (Cost $14,897,012) France 0.9% Edenred (Cost $4,170,655) Luxembourg 1.8% Tenaris SA (ADR) (a) (b) (Cost $7,133,778) Mexico 8.4% Compartamos SAB de CV (ADR) Corporativo Fragua SAB de CV Grupo Carso SAB de CV "A1" Grupo Financiero Inbursa SAB de CV "O" Grupo Herdez SAB de CV Grupo Lala SAB de CV* Grupo Mexico SAB de CV "B" (Cost $35,007,724) Peru 3.2% Grana y Montero SA (ADR)* (a) Inretail Peru Corp.* (Cost $16,809,093) Puerto Rico 1.8% Popular, Inc.* (Cost $10,190,155) Spain 1.1% Banco Santander SA (ADR) (a) Prosegur Cia de Seguridad SA (Registered) (Cost $4,517,276) United States 3.3% First Cash Financial Services, Inc.* (a) (b) Kansas City Southern (Cost $14,141,153) Total Equity Securities (Cost $425,383,210) Units Value ($) Other Investments 0.0% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $478,354) Shares Value ($) Securities Lending Collateral 9.4% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $43,921,493) Cash Equivalents 0.0% Central Cash Management Fund, 0.06% (d) (Cost $340) % of Net Assets Value ($) Total Investment Portfolio (Cost $469,783,397)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $472,754,024. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $35,983,826. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $59,262,552 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,278,726. (a) All or a portion of these securities were on loan. In addition, "Other Assets and LIabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2013 amounted to $42,154,315, which is 9.0% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirement of the Securities Act of 1933. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Argentina $ $
